Citation Nr: 1428431	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from September 2005 to February 2006 and from January 2008 to January 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the above claimed benefits.  

This appeal was processed in part using the Virtual VA paperless claims processing system.  The relevant records have been reviewed.  


FINDINGS OF FACT

1.  A current right ear hearing loss disability has not been demonstrated.  

2.  A current back disability has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for a back disability have not been met.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).
The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in August 2009 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in light of the Board's denial of service connection, notice of the evidence and information necessary to establish a disability rating and an effective date is not necessary.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA treatment records have been obtained and the Veteran has not identified any outstanding treatment records.  He was provided with VA examinations in September 2009.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination, review of the claims file, and the Veteran's statements and contains clear conclusions connected by a reasoned medical explanation.  Stefl v. Nicholson, 
21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Right Ear Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2013), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Since the institution of this claim, the Veteran was provided a VA audiology examination in September 2009, where pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner stated that there was normal hearing in the right ear.  

All other medical evidence created since the claim was filed is negative for any evidence of a current right ear hearing loss disability.  Moreover, even before the claim, the Board notes that audiograms conducted in June 2007 and December 2008 demonstrate right ear hearing within normal limits.  

While the Veteran is competent to report current hearing loss, medical evidence is required to demonstrate hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2011) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  Such evidence is lacking here.  

Accordingly, as the evidence fails to demonstrate a right ear hearing loss disability for VA purposes at any point since the claim was initiated, or even during service, the Board finds that the weight of the evidence is against a finding that there is a bilateral hearing loss disability for VA compensation purposes, this claim must be denied.  38 U.S.C.A. § 5107(b). 

Back Disability

Upon examination in September 2009, the Veteran reported that he had had back pain during service from carrying around his body armor and sitting in Humvees in a bent position, but that he currently had a little bit of a back ache, "nothing major."  He denied any injury, accident, or trauma.  The examiner found full range of motion without any change with repetitive testing.  The Veteran denied radicular pain, flare-ups, tenderness or painful motion, and incapacitation.  The lumbar spine X-ray was normal.  The examiner concluded that the Veteran had a normal lumbar spine.  

All medical evidence created since the claim was filed in August 2009 is negative for any complaints, treatment, or diagnosis of any back-related symptoms or disabilities.  

While the Veteran is competent to report current back symptoms, he has only reported back pain.  The Rating Schedule does not provide for service connection for pain alone.  See also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Accordingly, as the evidence fails to demonstrate a back disability or symptoms other than pain at any point since the claim was initiated, the Board finds that the weight of the evidence is against a finding that there is a bilateral hearing loss disability for VA compensation purposes, this claim must be denied.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for back disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


